Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Herbert Hayes appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hayes v. Burton & Sue, LLP, No. 1:09-cv-00391-NCT-PTS (M.D.N.C. Sept. 1, 2010). We dispense with oral argument because the facts and legal contentions are adequately px'esented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.